—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Kutner, J.), dated July 24, 1991, which, upon an order of the same court, dated June 25, 1991, granting the defendants’ motion for summary judgment, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
We agree with the Supreme Court that the plaintiff failed to raise a triable issue of fact as to whether she sustained a serious injury within the meaning of Insurance Law § 5102 (d). Accordingly, the complaint was properly dismissed (see, Insurance Law § 5104 [a]; Licari v Elliott, 57 NY2d 230). Mangano, P. J., Rosenblatt, Lawrence and Joy, JJ., concur.